Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 20-26, the clause “wherein step II) is conducted at least once with the second construction material” seems to a require second construction material, whereas the preceding clause in this paragraph indicates additional construction material comprises at least one of first construction material and second construction material. Therefore, taken as a whole, it is unclear whether this claim paragraph requires the additional construction material to have the first or second construction material, or requires at least one of either, as well as whether the claim requires the second construction material at all times in view of the final clause wherein step II) is conducted at least once with the second construction material. Additionally, Examiner notes that lines 1-2 of the claim 1 preamble appear to require additive i.e., more than one construction material is required to meet the claim as recited).
Regarding claim 1, line 6, it is unclear whether the construction material recited refers to the first construction material or the additional construction material.
Claim 3 appears to claim a range on two different hardness scales simultaneously (here, the scales A and D). Durometer is a dimensionless quantity, and there is no simple relationship between a material's durometer in one scale, and its durometer in any other scale, or by any other hardness test, and therefore one of ordinary skill in the art would be unable to determine the claimed scope of Applicant’s claimed invention.
Regarding claim 13, lines 7-10, it is unclear how a percentage difference of interlayer adhesion is achieved in view of homogeneous test specimens. Further clarification is required in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (WO 2017/015072).

Regarding claim 1, Green discloses a process for producing an article in an additive manufacturing method with layers of different materials ([0001], [0085]), comprising:
providing a first construction material heated at least partly to a temperature above its glass transition temperature on a carrier by applying a filament of the first construction material heated at least partly to a temperature above its glass transition temperature, such that a first layer of the construction material is obtained, corresponding to a first selected cross section of the article ([0085]);
providing an additional construction material heated at least partly to a temperature above its glass transition temperature onto the first layer of the construction material by applying a filament of the additional construction material heated at least partly to a temperature above its glass transition temperature, such that an additional layer of construction material is obtained, corresponding to an additional selected cross section of the article and bonded to the first layer ([0085]);
repeating step II) until the article is formed ([0001], [0085]);
wherein the additional construction material in each of the individual steps II) comprises at least one of the first construction material containing a first thermoplastic polyurethane polymer and a second construction material different therefrom that contains a second thermoplastic polyurethane polymer, wherein step II) is conducted at least once with the second construction material ([0001], [0085]).
Regarding claim 6, Green discloses wherein the filament of the first construction material is at least partially molten, the filament of the additional construction material is at least partially molten, or both ([0001], [0085]-[0088]).
Regarding claim 7, Green discloses wherein at least one of the construction materials used is a thermoplastic polyurethane elastomer (thermoplastic polyurethanes are thermoplastic elastomers, see e.g., [0073]).
Regarding claim 9, Green discloses wherein at least one of the construction materials used comprises a thermoplastic polyurethane polymer that has been obtained from the reaction of a diphenylmethane diisocyanate, NCO-terminated reaction product thereof with a polyol-containing NCO component, or both and a butane-1,4-diol-containing polyol component ([0044]; see also [0016], [0031]-[0034]; for NCO isocyanate component, claims 1, 6, 21, 22).
Regarding claim 10, Green discloses wherein at least one of the construction materials used comprises a thermoplastic polyurethane polymer that has been obtained from the reaction of a hexamethylene 1,6-diisocyanate-containing NCO component, an NCO-terminated reaction product thereof with a polyol, or both and a butane-1,4-diol-containing polyol component, a hexane-1,6-diol-containing polyol component, or both ([0044]; see also [0016], [0031]-[0034]; for NCO isocyanate component, claims 1, 6, 21, 22).
Regarding claim 11, Green discloses wherein the process is conducted in a chamber at a temperature of ≤50° C (e.g., 200°C extrusion temperature, [0099]).
Regarding claim 12, Green discloses wherein at least one of the construction materials used is discharged through a nozzle having a temperature of ≤250° C (e.g., 200°C extrusion temperature, [0099]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 1 above, and further in view of Shore Durometer, (https://en.wikipedia.org/wiki/Shore_durometer, enclosed in instant office action, hereinafter “Shore_durometer”).
Regarding claim 2, Green teaches wherein the first and second construction material differ from one another by their Shore hardness based on DIN ISO 7619-1 (two different materials have different Shore hardnesses, [0085]). Green does not expressly teach that the Shore hardness is based on DIN 7619-1. However, as exampled by Shore_durometer, Examiner notes that DIN 7619-1 specifies a test for determining the indentation hardness (Shore hardness) of vulcanized or thermoplastic rubber by means of durometers using the A scale for rubbers in the normal-hardness range; the D scale for rubbers in the high-hardness range; the AO scale for rubbers in the low-hardness range and for cellular rubbers; and the AM scale for thin rubber test pieces in the normal-hardness range; and that such a test is well known to one of ordinary skill in the art as the standard test to determine Shore hardness, and therefore would have been obvious to one of ordinary skill in the art at the time of filing the application to employ this test.
Regarding claim 3, Green does not expressly teach the limitation wherein the difference in Shore hardness between the first and second construction material is ≥5 A to ≤55 A, 5 D to ≤40 D or both. Nevertheless, such differences would have been obvious to one of ordinary skill in the art at the time of filing the application to employ this test are well known and common to one of ordinary skill in the art of Applicant’s field as exampled by Shore_durometer in the following:

    PNG
    media_image1.png
    575
    534
    media_image1.png
    Greyscale

(https://en.wikipedia.org/wiki/Shore_durometer, enclosed in instant office action).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Hardness Scales, https://web.archive.org/web/20070707141201/http://www.calce.umd.edu/ general/Facilities/Hardness_ad_.htm#3.5, enclosed in instant office action).
Regarding claim 4, Green discloses wherein the first and second construction material differ from one another by their elongation at break (different materials will have different elongation, [0085]). Regarding the limitation that the elongation at break is based on DIN 53504, 200 mm/minimum, Examiner notes that DIN 53504 is well known to one of ordinary skill in the art as a standard test to determine e.g., tensile strength at break, tensile stress at yield, elongation at break and stress values in a tensile test, and therefore would have been obvious to one of ordinary skill in the art at the time of filing the application to employ this test. Moreover, Examiner also notes that the limitation 200 mm/minimum does not, by definition, represent elongation at break, which is expressed as a percentage.
Regarding claim 5, Green teaches wherein the difference in elongation at break between the first and second construction material is ≥50 percentage points to ≤700 percentage points ([0085]; Table 2; comparative percentage range falls within greater than fifty percentage points, [0104]).
Regarding claim 8, Green teaches wherein at least one of the construction materials used comprises a thermoplastic polyurethane elastomer obtainable from the reaction of a polyisocyanate component and a polyol component, wherein the polyol component comprises a polyester polyol ([0068], [0070]-[0083]). Regarding the limitation wherein the polyester polyol has a no-flow point based on ASTM D5985 of 25° C to 100° C not expressly taught by Green, Examiner notes that this is a standard test method for pour points of petroleum products, and therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to employ this test.
Regarding claim 13, Green teaches wherein the article comprises a layers of a first construction material and a layer of a second construction material, wherein the first construction material comprises a thermoplastic polyurethane polymer, the second construction material contains a thermoplastic polyurethane polymer different than the first construction material, and where the article has interlayer adhesion based on a 180° peel test in a construction direction of the additive manufacturing method used in the production thereof that amounts to interlayer adhesion of a homogeneous test specimen made of that construction material which has the lower interlayer adhesion ([0001], [0044], [0068], [0070]-[0074]; adhesion mediators, [0075]; [0076]-[0083], [0085], [0099]). Examiner notes that the limitation of interlayer adhesion being ≥60% cannot be ascertained without identifying the balance of adhesives or bonding types (see e.g., [0075] for nonexclusive list of different types of adhering).
Regarding claim 14, Green teaches wherein the first and second construction material are bonded to one another at least partly by covalent chemical bonds (e.g., cross-linking activators create covalent bonds present for covalent bonding, [0075]).
Regarding claim 15, Green teaches wherein the article has a gradient spatial change in the construction direction in at least one mechanical property that proceeds between first layer end of the article and an opposite end of the article (spatial gradient of shape exists in any object without dimensional symmetry across any three-dimensional object, i.e., two-layered object made of different materials; desired three-dimensional shape, [0086]; see also [0001], [0044], [0068], [0070]-[0083], [0085], [0099]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grablowitz shows multilayer polyurethane dispersions of varying hardness.
Pudleiner shows a comparison of modulus properties in multilayer films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/Examiner
Art Unit 1745

 /MARK A OSELE/ Primary Examiner, Art Unit 1745                                                                                                                                                                                                       November 20, 2021